           Case 2:21-cv-00964-RFB-NJK Document 39 Filed 08/05/21 Page 1 of 2




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     HILLCREST INVESTMENTS, LTD., et al.,
 7                                                         Case No. 2:21-cv-00964-RFB-NJK
            Plaintiffs,
 8                                                                       ORDER
     v.
 9                                                                   [Docket No. 31]
     AMERICAN BORATE COMPANY, et al.,
10
            Defendants.
11
12         Pending before the Court is Defendants’ motion to stay discovery. 1 Docket No. 31.
13 Defendants ask the Court to stay discovery until their pending motions to dismiss are resolved. Id.
14 at 2; see also Docket Nos. 5, 7, 17 (motions to dismiss). No response was filed, and the time to
15 do so has now passed. See Docket. The motion is properly resolved without a hearing. See LR
16 78-1.
17         The Court has broad discretionary power to control discovery. See Little v. City of Seattle,
18 863 F.2d 681, 685 (9th Cir. 1988). “The Federal Rules of Civil Procedure do not provide for
19 automatic or blanket stays of discovery when a potentially dispositive motion is pending.”
20 Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). Discovery should proceed
21 absent a “strong showing” to the contrary. See, e.g., Turner Broadcasting Sys., Inc. v. Tracinda
22 Corp., 175 F.R.D. 554, 556 (D. Nev. 1997). In deciding whether to grant a stay of discovery, the
23 Court is guided by the objectives of Fed. R. Civ. P. 1 to ensure a just, speedy, and inexpensive
24 determination of every action. Tradebay, 278 F.R.D. at 602–03. The case law in this District
25 makes clear that a stay of discovery is appropriate when: (1) the pending motion is potentially
26 dispositive in nature and scope; (2) the potentially dispositive motion can be decided without
27
           1
             Defendant Ramm Corporation has not appeared in this case, see Docket, and, therefore,
28 did not join Defendants in filing the instant motion.

                                                    1
           Case 2:21-cv-00964-RFB-NJK Document 39 Filed 08/05/21 Page 2 of 2




 1 additional discovery; and (3) the Court has taken a “preliminary peek” at the merits of the
 2 potentially dispositive motion and is convinced that the plaintiff will be unable to state a claim for
 3 relief. See Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013). 2
 4         The failure to respond to a motion “constitutes a consent to the granting of the motion.”
 5 LR 7-2(d). In addition, the Court has addressed the merits of Defendants’ motion, and finds that
 6 a stay of discovery is appropriate in this case.
 7         Accordingly, Defendants’ motion to stay discovery, Docket No. 31, is hereby
 8 GRANTED. 3        In the event resolution of Defendants’ motions to dismiss do not result in
 9 termination of this case, the parties must file a joint proposed discovery plan no later than seven
10 days after the entry of the order(s) resolving the motions to dismiss.
11         IT IS SO ORDERED.
12         Dated: August 5, 2021
13                                                                ______________________________
                                                                  Nancy J. Koppe
14                                                                United States Magistrate Judge
15
16
17
18
19
20
21
22
23
           2
             Conducting the “preliminary peek” puts the undersigned in an awkward position because
24 the assigned district judge who will decide the motion to dismiss may have a different view of its
   merits. See Tradebay, 278 F.R.D. at 603. The undersigned’s “preliminary peek” at the merits of
25 that motion is not intended to prejudice its outcome. See id. As a result, the undersigned will not
   provide a lengthy discussion of the merits of the pending motion to dismiss in this instance.
26 Nonetheless, the undersigned has carefully reviewed the arguments presented in the motion to
   dismiss and subsequent briefing.
27
           3
             The stay of discovery applies only to Plaintiffs and the defendants who filed the instant
28 motion.

                                                      2
